Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closet prior art of record (Havelka et al, U. S. Patent Publication No. 2017/0295187 and O’Connor, U. S. Patent Publication No. 2016/0352772) do not teach nor suggest in detail analyzing domain name to generate respective numerical value of a suspiciousness of a given domain name, generating the respective numerical value being based on a given set of features of suspiciousness corresponding to a respective one of the given set of analysis methods including, at least, a respective entropy value associated with the given one of the at least one domain name, determining the respective entropy value comprising: determining, based on a predetermined number of consecutively following symbols within the given one of the at least one domain name, a plurality of N- grams; determining a respective frequency of occurrence of each one of the plurality of N-grams within the given one of the at least one domain name; and analyze the given set of features and the respective numerical value associated with the given one of the at least one domain name to determine whether the given one of the at least one domain name is malicious; classify the given one of the at least one domain name as being a malicious domain name, in response to analyzing the given set of features and the respective numerical value rendering a result indicative of the given one of the at least one domain name being malicious. Havelka and O’Connor respective only teach a security device identifying, from monitored network traffic of one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-7 and 9-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444